Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on September 03, 2021.
Response to Amendment
3.	Applicant’s amendment filed on September 03, 2021, with respect to claims 1-6 has been received, entered into the record and considered.
4.	As a result of the amendment, claims 1, 4-6 has been amended, claim 2 has been cancelled.
5.	Claims 1, 3-6 remain pending in this office action.
Claim Rejections - 35 USC § 101
6.	In view of the applicant’s remarks, examiner withdrawn the pending 101 rejection from the claims.
Claim Rejections - 35 USC § 112
7.	In view of the applicant’s remarks, examiner withdrawn the pending 112 rejection from the claims.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2016/0350298 A1), in view of Wright (US 2016/0189442 A1).
	As per claim1, Ono discloses:
- a drive recorder operation system comprising (a drive recorder recording image of surrounding of a vehicle, Para [0006], Fig. 1-3), 
- a drive recorder that captures images of a neighborhood of a vehicle in time sequence and that generates and records a plurality of video files; and an operation server that is communicably connected to the drive recorder (driver recorder 3 continuously recording image of surrounding (i.e. neighborhood) of a vehicle in a time sequence and communicate it with server, Fig. 3, item 3, 43 and 4, Para [0006], [0033]), 
- and sends an overwrite prohibition command including the designated index information to the drive recorder (sending overwrite prohibition command, Para [0048], Fig. 2, item 31f), 
- the drive recorder prohibits a video file from being overwritten based on the overwrite prohibition command from the operation server (prohibit overwriting based on prohibit command, Para [0034], [0047]), 
Ono does not explicitly disclose wherein the drive recorder generates index information including corresponding location, date and time respectively corresponding to the plurality of video files, and sends the index information to the operation server, the operation server receives an instruction designating index information based on location, date and time. However, in the same field of endeavor Wright in an analogous art disclose wherein the drive recorder generates index information including corresponding location, date and time respectively corresponding to the plurality of video files, and sends the index information to the operation server, the operation server receives an instruction designating index information based on location, date and time (index information (i.e. position (location), time, date, etc. are recorded with each video files, Fig. 7, item 122, Para [0175], [0184], Fig. 20-23. Examiner broadest reasonable interpretation: According to applicant’s specification, Fig. 5, and Para [0043] an index information is just a list of video file with location, latitude, longitude, date, time information. Accordingly, Wright teaches 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ono with the teaching of Wright by modifying Ono such that capturing surrounding image of a moving vehicle of Ono to record all event continuously and overwriting unnecessary and expired events by selecting from a list of videos of Wright for effective use of memory capacity, Ono, Para [0127].
As per claim 2, rejection of claim 1 is incorporated, and further Wright discloses:
- wherein the index information includes a location, date, and time (index information with location (i.e. latitude, longitude, date and time, Fig. 7, item 124, 122, Fig. 8, item 146).
As per claim 3, rejection of claim 1 is incorporated, and further Wright discloses:
- wherein the operation server acquires the index information from a plurality of drive recorders and prohibits a video28 file from being overwritten on the plurality of drive recorders (collecting (i.e. acquiring) index information, Para [0136], Fig. 7, item 122, Para [0175], [0184], Fig. 20-23, and prohibit video file being overwritten, Para [0034], [0101]).
As per claim 4, Ono discloses:
- a drive recorder comprising (a drive recorder recording image of surrounding of a vehicle, Para [0006], Fig. 1-3), 
- an imaging unit that captures images of a neighborhood of a vehicle in time sequence (capturing image of a moving vehicle in a sequence, Para [0006], [0033]), 
- an overwrite prohibition processing unit that prohibits a video file from being overwritten based on an overwrite prohibition command acquired from the operation server and including the index information (prohibit overwriting video file based on command, Para [0031], [0033], [0047], [0061]), 
a recording medium that adds index information including corresponding location, date, and time to a plurality of video files generated and saves the video files. However, in the same field of endeavor Wright in an analogous art disclose a recording medium that adds index information including corresponding location, date, and time to a plurality of video files generated and saves the video files (recording driving information (i.e. adding index information as each recorded video file associated with a location, date and time) and index information (i.e. position (location), time, date, etc. are recorded with each video files, Fig. 7, item 122, Para [0175], [0184], Fig. 20-23. Examiner broadest reasonable interpretation: According to applicant’s specification, Fig. 5, and Para [0043] an index information is just a list of video file with location, latitude, longitude, date, time information. Accordingly, Wright teaches such list of video file (i.e. index information) with telemetry information such as time, date, latitude, longitude, etc.
Ono does not explicitly disclose an index information processing unit that sends the index information to an operation server that is communicably connected. However, in the same field of endeavor Wright in an analogous art disclose an index information processing unit that sends the index information to an operation server that is communicably connected (transmitting driving information along with index information to a remote system which are communicatively connected, Para [0032], [0037]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ono with the teaching of Wright by modifying Ono such that capturing surrounding image of a moving vehicle of Ono to record all event continuously and overwriting unnecessary and expired events by selecting from a list of videos of Wright for effective use of memory capacity, Ono, Para [0127].
As per claim 5,
Claim 5 is the method claim corresponding to a drive recorder claim 4 respectively and rejected under the same reason set forth to the rejection of claim 4 above.

Claim 6 is a non-transitory recoding medium claim corresponding to drive recorder claim 4 respectively and rejected under the same reason set forth to the rejection of claim 4 above.
Response to Arguments
10.	Applicant's arguments filed on 09/03/2021, with respect to claims 1-6 have been fully considered but they are not deemed to be persuasive.
	In response to applicant’s argument regarding 101, applicant argued that, Claim 1 includes the elements of a driver recorder and an operation server which provide the necessary hardware required for the claim to fall within the statutory ATTORNEY DOCKET NO. 4780.444BS 6category of a system. For example, the specification at paragraph [0017] discloses that the (emphasis added), "drive recorder 1 is mounted on a vehicle 90 and captures images of the neighborhood of the vehicle (e.g., 5 the scenery in front of the vehicle 90) in time sequence and records a video." Accordingly, Applicant submits that the drive recorder being mounted on a vehicle cannot be interpreted as, "comprising entirely of software per se according to one of ordinary skill in the art.
	Examiner agree and respectfully response that, applicant’s argument in regards to 101 is persuasive and therefore examiner withdrawn the pending 101 rejection from the claims.
	In response to applicant’s argument regrading 112 6th Paragraph, applicant argued that, features of Claim 4 under the provisions of 35 U.S.C. § 112(f) or sixth paragraph as being supported by at least figure 3-4 and specification page 9, lines 13-24 through page 13. Applicant also notes that figure 2 and paragraph [0019]-[0022] (page 8 through page 9 line 14) of the specification provides further corresponding structure of the above noted features of Claim 4.
	Examiner agree and respectfully response that, applicant’s argument in regards to 112 is persuasive and therefore examiner withdrawn the pending 112 rejection from the claims.
In response to applicant’s argument in page 8, applicant argued that, Wright does not show the aspect that the user can designate a video file prohibited from being overwritten, based on the index information such as the location, date, time, as described in the currently amended Claim 1. Examiner respectfully disagree because of the following reason(s): 
First: this amended portion is previously cited in dependent claim 2 as “wherein the index information includes a location, date and time”, and examiner rejected claim 2 with Wright reference interpreting the index as described in application’s specification and drawing, as explained in claim 1, Examiner broadest reasonable interpretation: According to applicant’s specification, Fig. 5, and Para [0043] an index information is just a list of video file with location, latitude, longitude, date, time information. Accordingly, Wright teaches such list of video file (i.e. index information) with telemetry information such as time, date, latitude, longitude, etc.
However, applicant cancel claim 2 and put this index information of claim 2 to all independent claims as follows: a video file prohibited from being overwritten, based on the index information such as the location, date, time.
After a closer look at examiner cited primary reference Ono ‘0298, examiner convinced that Ono teaches this limitation in Para [0069], [0081], [0115]-[0117] and elsewhere. Ono in para [0069] and [0081], teaches a vehicle moving image file stored with a file name, date and time and location information. It is also obvious that, whenever an image or a video is taken or created, location information, date and time information automatically associated with that image or video. In a case where the image analyzer analyze that image or video to determine that the moving image file includes an image relating to a traffic accident (i.e. when the video captured by the drive recorder 1 is used for enjoyment, as cited in Para [0050] of applicant’s specification) the command sender sends the overwriting-prohibiting command to the drive recorder for that particular image or video with that particular location data and time from being overwritten, see at least in [0069], [0081], [0115]-[0117], and elsewhere.
Second: now let’s look at Wright reference. Wright also teaches the argued limitation a video file prohibited from being overwritten based on index information such as date, time, location etc. Wright in Para [0080] and elsewhere teaches a mobile telecommunications device unless a driving incident has been detected, in which case, and as mentioned previously, all data related to the driving incident is stored in a long term protected storage 34b to safeguard it from being overwritten by newer data”). This is a reasonable interpretation of applicant’s argued limitation a video file prohibited from being overwritten based on index information such as date, time, and location as claimed.
Therefore, Ono and Wright, alone or combination teaches the argued limitation and invention as a whole as claimed.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
			Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167